UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-1413


BRETT KIMBERLIN,

                    Plaintiff - Appellant,

             v.

BREITBART HOLDINGS; LOS ANGELES COUNTY DISTRICT ATTORNEY’S
OFFICE; ANNE INGALLS; STEPHEN COOLEY; ESTATE OF JERRY BARNES;
KENNETH TREGONING; ESTATE OF ANDREW BREITBART; STEPHEN
BANNON; LARRY SOLOV; LARRY O’CONNER; CHUCK DEFEO;
ALEXANDER MARLOW; BRANDON DARBY; ELIZABETH SHELD,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cv-03588-GJH)


Submitted: August 9, 2018                                         Decided: August 24, 2018


Before WILKINSON and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brett Kimberlin appeals the district court’s order dismissing his civil complaint with

prejudice. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See Kimberlin v. Breitbart Holdings, No.

8:16-cv-03588-GJH (D. Md. Mar. 13, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2